Frankum, Judge.
The defendant was convicted of an assault with intent to commit murder under an indictment charging that he did “. . . with a certain automobile, the same being a weapon, likely to produce death, . . . unlawfully and with malice aforethought, make an assault upon one Wray King, and . . . did, unlawfully and with malice aforethought, *775drive at and towards said Wray King, with the intent, then and there, unlawfully, and with malice aforethought, to kill and murder said Wray King. . .” The conviction of the defendant was not authorized by the evidence. Therefore, the court erred in denying his motion for a new trial.
Decided April 18, 1962.
Casey Thigpen, for plaintiff in error.
Walter C. McMillan, Jr., Solicitor-General, contra.

Judgment reversed.


Nichols, P. J., and Jordan, J., concur.